Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15, 22, 34 have been canceled. Claims 16-21, 23-33, 35 remain pending and under consideration. 
Applicant's arguments filed 8-3-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The 2nd full sentence on pg 20; the same errors on pg 20, 1st paragraph; pg 21, 2nd paragraph; and pg 21, 5th paragraph were corrected on 1-6-22. 
Claim objection
Claim 1 can be written more clearly as ---An isolated human photoreceptor precursor cell produced by differentiating a human stem cell, wherein the photoreceptor precursor cell comprises a nucleic acid sequence encoding an optogenetic inhibitor operably linked to a promoter---. 
Claim 18 can be written more clearly as ---The isolated human photoreceptor precursor cell of claim 16, wherein the promoter is photoreceptor-specific---. 
Claim 23 can be written more clearly as ---The isolated human photoreceptor precursor cell of claim 16, wherein the human stem cell is a pluripotent cell.---
Claim 24 can be written more clearly as ---A pharmaceutical composition comprising the human photoreceptor precursor cell of claim 16 and a pharmaceutically acceptable excipient---.
Claim 26 can be written more clearly as ---A method of treating a retinal degenerative disease in a human, the method comprising: administering the human photoreceptor precursor cell of claim 16 to the eye of a human that has a retinal degenerative disease such that the retinal degeneration is treated---.
Claim 27 can be written more clearly as ---The method of claim 26, wherein the retinal degenerative disease is caused by loss of photoreceptor function or photoreceptor death---.
Claim 28 can be written more clearly as ---The method of claim 26, wherein the administering is intraocular or subretinal---.
Claim 30 can be written more clearly as ---The method of claim 26, wherein the retinal degenerative disease is retinitis pigmentosa---.
Claim 31 can be written more clearly as ---The method of claim 26, wherein the retinal degenerative disease is an advanced stage retinal degenerative disease---.
Claim 32 can be written more clearly as ---The method of claim 26, wherein the administering is subretinal---.
Claim 33 can be written more clearly as ---A method of producing a human photoreceptor precursor cell, the method comprising: 
a) differentiating an isolated pluripotent cell obtained from a human that has a retinal degenerative disease into a photoreceptor precursor cell; 
b) administering the human photoreceptor precursor cell to the eye of the human such that the retinal degeneration is treated

Claim Rejections - 35 USC § 112
Claims 16-21, 23-33, 35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for photoreceptor precursor cell produced by differentiating any human stem cell into photoreceptor precursor cell and introducing a nucleic acid encoding an optogenetic inhibitor in claim 16 other than differentiating pluripotent cells. 
The scope of “human stem cell” in claim 16 claim encompasses liver, hair, germ, pancreatic, mesenchymal, endodermal, hematopoietic, neural, et al. stem cells. 
Pg 10, lines 23-27, of the specification cite references for differentiating embryonic stem cells into photoreceptor precursors: Osakada F et al. Nat Biotechnol. 2008 Feb;26(2):215-24; Amirpour N et al. Stem Cells Dev. 2012 Jan;21(l):42-53; Nakano T et al. Cell Stem Cell. 2012 Jun 14;10(6):771-85; Zhu Y et al. Plos One. 2013;8(l):e54552; Yanai A et al. Tissue Eng Part C Methods. 2013 Oct;19(10):755-64; Kuwahara A et al. Nat Commun. 2015 Feb 19;6:6286; Mellough CB et al. Stem Cells. 2015 Aug;33(8):2416-30; Singh RK et al. Stem Cells Dev. 2015 Dec l;24(23):2778-95. The specification contemplates obtaining photoreceptor precursor cells from stem cells, i.e. adult stem cells or iPS cells (pg 20, 2nd paragraph; pg 59, 2nd to last para), and specifically discusses how to obtain photoreceptor precursors from iPS cells on pg 11, lines 7-18.
The teachings of ES cells and iPS cells on pg 10, lines 23-27, and pg 11, lines 7-18, implicitly support the genus of pluripotent cells. 
However, the specification does not teach obtaining photoreceptor precursor cells from multipotent cells as broadly encompassed by claim 16. The specification does not teach the specific protocols, starting materials, reagents and reprogramming factors required to obtain photoreceptor precursors from multipotent cells as broadly encompassed by claim 16. The examples are limited to transfecting photoreceptor cells in vivo and does not teach how to differentiate multipotent cells into photoreceptor precursors as broadly encompassed by claim 16. Accordingly, the specification lacks written description for any “photoreceptor precursor cell being produced by differentiation of human stem cells into photoreceptor precursor cells” in claim 16 other than pluripotent cells inferred on pg 10-11 of the specification (i.e. ES cells and iPS cells). 
Response to arguments
Applicants argue adult stem cells and pluripotent cells are listed in paragraphs 47-54. Applicants’ argument is not persuasive because the specification does not teach how to obtain photoreceptor precursors from liver, hair, germ, pancreatic, mesenchymal, endodermal, hematopoietic, neural, et al. stem cells as broadly encompassed by claim 16 other than pluripotent cells.

Claims 16-21, 23-33, 35 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 is indefinite because the metes and bounds of the concept of a human photoreceptor precursor produced by differentiating an isolated human stem cell and transfecting it are unclear. Applicants specifically acknowledge photoreceptor precursors being obtained from ES cells (pg 10 and iPS cells (pg 11) as being part of the invention. However, it is unclear how the structure/function of the human photoreceptor precursor obtained by differentiating a stem cell and transfecting it differs from a human photoreceptor precursor obtained naturally and transfecting it. The process of differentiating the stem cell does not impart any limitation to the human photoreceptor precursor that is transfected that distinguishes it from a human photoreceptor precursor isolated from tissue that is transfected. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Response to argument 
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 


Claim Rejections - 35 USC § 102
The rejection of claims 16, 17, 19, 24, 25, 33 under 35 U.S.C. 102a1 as being anticipated by Abilez (Biophysical J., 2011, Vol. 101, No. 6, pg 1326-1334) as evidenced by Wietek (Scientific Reports, 2015, Vol. 5, 14807, pg 1-11) was withdrawn because Abilez is limited to an isolated human ES cells transfected with a vector encoding channelrhodopsin 2 (hESCChR2+) (pg 1327, col. 2) which the claims require the cells are photoreceptor precursors. The paragraph bridging pg 9-10 states photoreceptor precursors are “committed to differentiate into photoreceptor cells”; however, the ES cells of Abilez are not so committed. Therefore, the ES cells of Abilez cannot be “photoreceptor precursors” as required in claim 16.   
The rejection of claims 16-21, 24, 25, 33 under 35 U.S.C. 102a1 as being anticipated by Wu (PLoS, 2013, Vol. 8, No. 6, e66332, pg 1-10) was withdrawn because Wu is limited to injecting AAV2 encoding channelrhodopsin-2 (ChR2) operably linked to a neuronal-specific promoter EF1α (pg 4, col. 1) into the vitreal space of mice (pg 2, “Animals and virus injection”), and mounting the retinas of the mice (pg 2, “Multi-electrode array…”). Wu did not teach human photoreceptor precursors as required in claim 16. 
The rejection of claims 16-19, 24, 25, 33 under 35 U.S.C. 102a1 as being anticipated by Suh (ARVO Annual Meeting, 2013, Vol. 54, No. 15, pg 2678) was withdrawn because Suh is limited to transfecting retinas of a non-disclosed animal with AAV8 encoding halorhodopsin operably linked to a Grm6 promoter and whole-mounted retinas. Suh did not teach transfecting human retinas or photoreceptor precursors as required in claim 16. 

Claims 16-19, 24, 25, 33 remain rejected under 35 U.S.C. 102a1 as being anticipated by Busskamp (ARVO Annual Meeting, 2010, Vol. 51, No. 13, pg 3464). 
Busskamp taught transfecting human retinas ex vivo with AAV encoding halorhodopsin operably linked to a photoreceptor-specific promoter that “restricted eNpHR-expression to cones”. The whole retinas were isolated for “molecular biological, imaging and electrophysiological techniques” (Methods and Results”). The isolated retinas of Busskamp are equivalent to “isolated photoreceptor precursor cells comprising a heterologous nucleic acid encoding an optogenetic inhibitor” as required in claim 1 because retinas inherently contain transfected photoreceptor precursor cells, and all cell types of the retina were subjected to transfection. Therefore, the isolated retinas of Busskamp inherently contain isolated photoreceptor precursor cells comprising AAV-eNpHR. 
The phrase “produced by differentiating a human stem cell” in claim 16 makes the claim a product-by-process; however, the process does not impart any structure or function to the photoreceptor precursor claimed that distinguishes it from the human photoreceptor precursors in the mounted human retina described by Busskamp. 
Claim 17 has been included because halorhodopsin is exemplified by applicants as an optogenetic inhibitor that causes hyperpolarization upon light exposure and expressly claimed in claim 21. 
Claim 18 has been included because the promoter is a “specific-photoreceptor promoter”. 
Claim 19 has been included because AAV is a “recombinant viral vector”. 
Claim 20 has been included because AAV is an “adenoassociated virus”.
Claim 21 has been included because halorhodopsin is listed. 
Claim 24 has been included because the retina is put into media for whole mount which is a pharmaceutically acceptable excipient because it is pH balanced to allow survival of the cells. 
Claim 25 has been included because the cells of Busskamp can be injected intraocularly. The phrase “formulated for intraocular injection” does not further limit any structure of the composition claimed in a manner that distinguishes the cells in media described by Busskamp from those claimed. 
Claim 33 has been included because Busskamp provided a photoreceptor precursor cell in the form of a mouse with a retina containing photoreceptor precursors, and transduced it with a vector encoding Halo. 
Response to arguments
Applicants argue the retinal tissue of Busskamp cannot contain a human photoreceptor precursor because “all [human] photoreceptors are prenatally generated” according to a LifeMap Sciences article. Applicants’ argument is not persuasive. Busskamp did not teach the human tissue was post-natal. In addition, Lakowski (Stem Cell, 2011, Vol. 29, pg 1391-1404) taught postnatal human photoreceptor precursors (4th sentence of abstract; pg 1393, col. 2, last partial paragraph, 3rd sentence; et al.). Accordingly, the LifeMap Sciences article cannot be used to prove the retinal tissue described by Busskamp lacks photoreceptor precursors. 


Claim Rejections - 35 USC § 103
Claims 16-21, 23-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Barnea-Cramer (Scientific Reports, July 13, 2016, Vol. 6, 29784, pg 1-15) in view of Pan (9453241). 
Barnea-Cramer transduced human photoreceptor precursor cells with a heterologous nucleic acid sequence (AAV) encoding GFP operably linked to a photoreceptor-specific human rhodopsin kinase promoter (Supplemental Materials, pg 20, “Cell recovery and transduction”). The photoreceptor progenitors were obtained from human pluripotent stem cells and iPS cells (pg 2, 3rd full paragraph; Supplemental Materials, pg 9, Fig. S5) which is equivalent to photoreceptor precursors “obtained by differentiating a human stem cell” as required in claim 16. 
Barnea-Cramer did not teach the cells contained the nucleic acid sequence encoded halorhodopsin as required in claim 16. 
However, Pan injected an AAV2 vector encoding halorhodopsin (claim 6) into mice intravitreally (col. 111, Example 1). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to transduce photoreceptor precursor cells derived from iPS cells with AAV encoding a protein operably linked to a photoreceptor-specific promoter as described by Barnea-Cramer for expressing halorhodopsin as described by Pan. Those of ordinary skill in the art at the time of filing would have been motivated to replace the marker protein of Barnea-Cramer with halorhodopsin for research into how halorhodopsin affects restoration retinal function and visual perception when expressed via photoreceptor precursors and their differentiated lineage. Another advantage of halorhodopsin over GFP is that it is reversible because it is an extrinsic fluorescent protein rather than an intrinsic fluorescent protein. Those of ordinary skill may simply wish to test the vector’s ability to express the transgene in the modified photoreceptor precursors after injection into the eye. 
Claim 17 has been included because halorhodopsin is exemplified by applicants as an optogenetic inhibitor that causes hyperpolarization upon light exposure and expressly claimed in claim 21. 
Claim 18 has been included because Barnea-Cramer taught a “specific-photoreceptor promoter”. 
Claim 19 has been included because AAV2 is a “recombinant viral vector”. 
Claim 20 has been included because AAV2 is an “adenoassociated virus”.
Claim 21 has been included because halorhodopsin is listed. 
Claim 23 has been included because the precursor was obtained from an iPS cell.
Claims 24 and 25 have been included because the cells of Barnea-Cramer were formulated for intraocular injection. 
Claim 26 has been included because the combined teachings of Barnea-Cramer and Pan taught isolating photoreceptor precursors containing exogenous DNA encoding halorhodopsin and injecting them into the eye of a blind mouse. The cells were injected intraocularly to blind mice (pg 12 of Barnea-Cramer: “Animals”; pde6brd1 mice; a model of retinitis pigmentosa). The transduced cells were also injected into the subretinal space (pg 3, last partial paragraph) which was “severely degenerated” (pg 5, line 3). “Recovery of basic visual function in animals with end-stage retinal degeneration” (pg 8-9 of Barnea-Cramer) supports “treating” as required in claim 26 because visual function was recovered; at least some of the transplanted cells integrate into the existing diseased retina.
Those of ordinary skill may simply wish to test the vector’s ability to express the transgene in the modified photoreceptor precursors after injection into the eye, which is the “treatment”. 
Claims 27, 29, 30 have been included because the pde6brd1 mice of Barnea-Cramer are a model of retinitis pigmentosa. 
Claims 28 and 32 have been included because the cells were injected intraocularly (pg 12, “Animals”) to pde6brd1 mice. Specifically, the transduced cells were injected into the subretinal space (pg 3, last partial paragraph). 
Claim 31 has been included because the retina was “severely degenerated” (pg 5, line 3) which is “advanced stage of photoreceptor degeneration” as claimed.
Claim 33 has been included because the combined teachings of Barnea-Cramer and Pan taught isolating photoreceptor precursor cells and transducing them with an AAV encoding halorhodopsin operably linked to a photoreceptor-specific promoter.
Response to arguments
Applicants’ argue those of skill would not have been motivated to replace GFP with halorhodopsin (pg 8 of the response). Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to replace the marker protein of Barnea-Cramer with halorhodopsin for research into how halorhodopsin affects restoration retinal function and visual perception when expressed via photoreceptor precursors and their differentiated lineage. Another advantage of halorhodopsin over GFP is that it is reversible because it is an extrinsic fluorescent protein rather than an intrinsic fluorescent protein. 
Applicants argue the precursors used by Barnea-Cramer differentiated into photoreceptors but did not develop normal outer segment structure. Applicants’ argument is not persuasive. The claim does not require the photoreceptor precursors are capable of differentiating into photoreceptors that have normal outer segment structure. Nor do the claims distinguish the differentiation conditions of Barnea-Cramer from those required to turn stem cells into photoreceptor precursors capable of differentiating photoreceptors with a normal outer segment structure. 
Applicants state Pan did not teach proper transmission of an electric signal and that those of skill would know that the therapy described by Pan would not allow “proper processing of the signal by the downstream cells.” Applicants’ argument is not persuasive because it is irrelevant. The claims do not require processing of any signal by downstream cells, and Pan injected an AAV2 vector encoding rhodopsin into mice intravitreally (col. 111, Example 1). Claim 20 of Pan expressly sets for a therapy claim using retinal neurons or ganglia transfected with a vector encoding rhodopsin. 

Claim 35 remains rejected under 35 U.S.C. 103 as being unpatentable over Barnea-Cramer (Scientific Reports, July 13, 2016, Vol. 6, 29784, pg 1-15) in view of Pan (9453241) as applied to claims 16-33 and further in view of Tucker (ARVO Annual Meeting Abstract, Sept. 2016, Vol. 57, 6064, Abstract) and Wiley (Scientific Reports, July 29, 2016, Vol. 6, pg 30742). 
The combined teachings of Barnea-Cramer and Pan taught differentiating iPS cells into photoreceptor precursor cells and transducing them with an AAV encoding halorhodopsin operably linked to a photoreceptor-specific promoter. 
The combined teachings of Barnea-Cramer and Pan did not teach the iPS cells were derived from patients with a retinal degenerative disease as required in claim 35. 
However, making iPS cells from patients with retinal degenerative disease was well-known in the art as shown by Tucker and Wiley. Tucker described iPS cells and transplantable photoreceptor precursor cells from patients to restore retinal degenerative diseases. Wiley taught iPS cells obtained from patients with retinal degenerative disease and photoreceptor precursors differentiated therefrom for treating retinal degeneration. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate iPS cells into photoreceptor precursor cells and transduce them with an AAV encoding halorhodopsin operably linked to a photoreceptor-specific promoter as described by the combined teachings of Barnea-Cramer and Pan using iPS cells from patients with retinal degeneration as described by Tucker and Wiley. Those of ordinary skill in the art at the time of filing would have been motivated to make/use iPS cells and photoreceptor precursors from patients with retinal degeneration to avoid rejection when used for treating the patient. 
Response to arguments
Applicants’ arguments are the same as those above and are not persuasive for reasons set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    797
    1596
    media_image1.png
    Greyscale
 
Lanza (2016/0175361) transfected human ES cell-derived photoreceptor progenitors with AAV encoding GFP operably linked to a rhodopsin promoter. 
Zhang (Nature, 2007, Vol. 446, pg 633-639) transfected mouse hippocampal cells with a lentivirus encoding NpHR operably linked to a (neuron-specific) CαMKIIα promoter (pg 637, col. 1, line 11) or cholinergic motor neurons using a punc17 promoter (pg 637, col. 2, last full para).
Jin (Developmental Neurobiol, ePub 12-1-15, Vol. 76, No. 8, pg 900-915) transfected retinal progenitors in vitro by injecting a retrovirus encoding Lmo4-GFP into the subretinal space and isolating retinal samples containing the photoreceptors (pg 906, col. 1, 3rd full paragraph). 
Messina (Int. J. Dev. Biol., 2016, Vol. 60, pg 151-157) transfected isolated retinal progenitors with a vector encoding Noggin 1. 
Moyle (Circulation, 2012, Vol. 126, No. 21, Supp., Abstract 11931) transfected cardiac myofibroblasts with CMV-eNpHR3.0-eYFP lentivirus derived from pLenti-CaMK11a-eNpHR 3.0-EYFP (Addgene). 
Shimano (Brain Res., 2013, Vol. 1511, pg 138-152) transduced brainstem neurons in vivo with AAV encoding halorhodopsin. “Few cell-type-specific promoter fragments are small enough to be packaged with AAV2” (pg 145, col. 2). 
Khani (Inv. Ophthal. & Visual Sci., 2007, Vol. 48, No. 9, pg 3954-3961) taught AAV encoding a protein operably linked to a photoreceptor-specific promoter. 
Palfi (Mol. Therapy - Methods & Clin. Devel., 2015, Vol. 2, 15016, pg 1-9) taught AAV2 encoding rhodopsin operably linked to a rhodopsin promoter for transducing retinal cells subretinally. 
Willett (ARVO Annual Meeting, 2013, Vol. 54, No. 15, pg 3269) transfected retinas of dogs intravitreally with AAV2/9 encoding halorhodopsin operably linked to a cone arrestin promoter and whole-mounted retinas. Efficacy was assessed by navigational behavior and pupillometry. 
Jie (CN 101760443) taught an iPS cell transfected with a vector encoding heloRhodopsin (NphR) for use in treating retinal degeneration. 
Abilez (Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE Engineering in Medicine and Biology Society. Annual International Conference, (2012) Vol. 2012, pp. 1386-9) taught stably transducing hiPS with ChR2 and PnHR1.0 via a lentiviral vector. The iPS cells were used to obtain cardiomyocytes. 
Boucherie (Regenerative medicine, (2011 Jul) Vol. 6, No. 4, pp. 469-79) described iPS cells for generating photoreceptor precursors (abstract). 
Jin (Stem Cells Translational Medicine, 2012, Vol. 1, pg 503-509) taught iPS cells derived from RP patient for disease modeling. The cells were differentiated into photoreceptor precursors (pg 506, col. 2, lines 1-6). 
Yanai (Tissue Engineering, 2013, Vol. 19, No. 10, pg 755-764) described focusing on differentiating hES cells into one cell type - photoreceptor precursors. 
Deisseroth (WO 2013126521) taught AAV-halorhodopsin gene therapy for treating neurogenic disorders. 
Wu (AAV-Mediated Subcellular Targeting of Chop2-GFP in Retinal Ganglion Cells. Anat and Cell Biol, Detroit, MI USA SO IOVS, (APR 2010) Vol. 51, No. 13, pp. 3298. 
Mae (Cone arrestin: deciphering the structure and functions of arrestin 4 in vision. Handbook of experimental pharmacology, (2014) Vol. 219, pp. 117-31)

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632